 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,            Case No.: 19-CR-2145-DMS
 9
10                Plaintiff,
            v.                            ORDER AND JUDGMENT
11                                        DISMISSING INDICTMENT WITHOUT
     EMILIO BARRAZA-RUBIO,                PREJUDICE
12
13
14                Defendant.
15         Upon motion of the UNITED STATES OF AMERICA, and good cause
16
     appearing,
17
18         IT IS HEREBY ORDERED that the indictment in the above-entitled case be
19 dismissed without prejudice.
20
         SO ORDERED.
21
22   Dated: August 2, 2019
23
24
25
26
27
28
